Citation Nr: 0215075	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from October 1942 to March 
1946.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO) that granted service connection for PTSD.  The 
disability rating assigned was an initial rating, as such the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.

Initially, a 10 percent evaluation was assigned for the 
veteran's service connected PTSD; by rating decision in 
January 2001, the RO increased the evaluation for PTSD from 
10 percent to 30 percent.  The veteran has continued his 
appeal of the increased evaluation.

In September 2000, pursuant to the veteran's request, a 
hearing at the RO before a local hearing officer was held.  A 
transcript of the hearing is in the file.

Additionally, an appeal had been perfected as to the issues 
of entitlement to service connection for hearing loss of the 
left ear and entitlement to service connection for a hernia 
condition.  However, the appeal as to these issues was 
withdrawn at the September 2000 RO hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the initial rating to be 
assigned for PTSD has been obtained by the RO.

2.  The veteran's PTSD is manifested by such occupational and 
social impairment contributing to reduced reliability and 
productivity due to some short term memory impairment, 
depression, panic attacks, monotone speech, disturbances of 
mood, and difficulty in establishing and maintaining 
effective work and social relationships. 

3.  The manifestations of service connected PTSD do not 
result in symptoms such as suicidal ideation; obsessional 
rituals; illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; or neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for increased rating for PTSD.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  In this regard there has been notice as 
to information needed, treatment records have been obtained, 
examinations have been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran collectively informed the veteran of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves a rating assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

The veteran is service connected for PTSD, with an evaluation 
of 30 percent assigned, under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  As the veteran's 
claim was filed in February 1998, this claim will be reviewed 
under the "new" regulations. 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2001) and are set forth 
in pertinent part below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.                                    
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The evidence in this case shows that in February 1998, the 
veteran filed a claim for service connection for PTSD.  
Stressors from service included participating in campaigns in 
the South Pacific during World War II.  On a VA examination 
in March 1998, the veteran was depressed, he reported short 
term memory loss, which on examination seemed to be within 
normal limits for a man of his age, there was no obsessive or 
ritualistic behavior reported, and the rate of flow of speech 
was normal and logical.  He was highly anxious when 
discussing traumatic events from service.  He did not have 
impaired impulse control.  His major complaint was sleep 
impairment and he reported nightmares, he believed that 
feeling constantly tired interfered with his ability to 
concentrate.  The diagnosis was PTSD.  The GAF was 60. 

On VA examination in June 1999, the veteran reported problems 
with losing his temper easily, outbursts of anger, and being 
socially isolated, although he still had some friends and 
recently joined several clubs.  His wife had passed away in 
1995.  The psychiatric symptoms were chronic, of moderate 
severity.  The veteran was not claiming that psychiatric 
symptoms rendered him unable to function in an occupational 
setting, however, he reported significant difficulty in a job 
setting that did not involve interaction with other people, 
and his depression contributed to this.  The veteran had 
symptoms of PTSD and depression, including nightmares of 
traumatic experiences in service, restricted range of affect, 
increased arousal, and difficulty sleeping.  There was no 
impairment in thought process or communication, no delusions 
or hallucination, suicidal and homicidal thoughts were 
denied, his ability to maintain personal hygiene was intact, 
he was oriented times three, there was mild short term memory 
deficits, no obsessive or ritualistic behavior, rate and flow 
of speech was within normal limits, and no panic attacks were 
reported.  The diagnosis was PTSD and major depressive 
disorder, the GAF was 60.   

Vet Center records show the veteran was first seen in 
November 1998 when he had depression and difficulty coping 
after his wife's death.  He additionally reported losing his 
temper, problems with anger control, social isolation, poor 
impulse control, and sleep disturbance.  He had full range of 
affect and no delusions.  He was last seen in December 1999, 
however other medical complaints impeded his ability to 
attend counseling sessions subsequently.  

VA treatment records dating from January 1998 to July 2000 
show the veteran was seen in therapy for PTSD symptomatology, 
primarily depression.  No suicidal ideation was reported.  He 
was on medication.

On a VA examination in October 2000, the veteran reported 
frequent nightmares, isolation, irritability, avoidance of 
war stimuli, flashbacks, and depression, which he stated was 
severe but that medication was helpful.  He was in therapy.  
The veteran was socially impaired.  He reported a strong 
family relationship.  He reported that it was getting more 
and more difficult to get close to people, and he did not 
have the desire to be socially interactive.  On examination, 
there was no impairment of thought process or communication, 
delusions and hallucinations were denied, there was no 
inappropriate behavior currently, and suicidal and homicidal 
thoughts were not present currently.  He had no history of 
suicidal thoughts but did admit to some homicidal fantasies 
in the past and he stated that he had a hot temper.  He was 
able to maintain personal hygiene and was oriented times 
three.  There was some evidence of short term memory loss and 
some abstract thinking difficulties but his long term 
memories were intact, no obsessive or ritualistic behavior 
was noted or stated, and the veteran's speech was somewhat 
monotone and dysthymic but was logical and there were no 
obscure speech patterns.  The veteran reported that he did 
experience panic attacks, the effect on his independent 
functioning was moderate.  The veteran had all significant 
vegetative symptoms of depression.  No impaired impulse 
control was noted.  The veteran had sleep impairment.  There 
were concentration difficulties.  The symptomatology was 
daily and severe.  The diagnosis was PTSD and the GAF was 50.

At the RO hearing in September 2000, the veteran testified 
that he suffered from depression, social isolation, 
inappropriate anger, and could not control his temper due to 
his PTSD.  He reported difficulty concentrating, which caused 
him to have job difficulties in 1993, when he suffered a 
nervous breakdown, he was hospitalized for this.  At that 
time, his wife had a stroke and he had medical problems, 
which is when the depression started.  He was receiving 
Social Security Administration retirement benefits.

The record supports a rating of 50 percent.  The evidence 
shows that the veteran demonstrates occupational and social 
impairment with reduced reliability and productivity showing 
difficulty in establishing and maintaining effective work and 
social relationships.  The GAF scale is 50 on the most recent 
examination and 60 on prior examinations.  The veteran has 
been considered to have moderate to severe symptomatology and 
primary symptomatology related to the rating criteria is 
depression, short term memory loss, isolation, and panic 
attacks.  The criteria to determine the correct GAF score are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A GAF score 
between 51 and 60 contemplates moderate symptoms or moderate 
difficulty in social, occupation, or school functioning.  A 
GAF score between 41 and 50 contemplates serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  This continues to demonstrate symptomatology of 
occupational and social impairment with difficulty in 
establishing and maintaining effective work and social 
relationships.

There is no showing of occupational and social impairment 
with deficiencies in most areas due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships, as such symptomatology is 
not demonstrated on objective examination.  The veteran is 
neat in appearance, is logical and coherent, and there is no 
current suicidal ideation.  While the veteran has depression, 
he has reported no suicidal ideation and no current homicidal 
ideation.  As to employability, there is no showing that any 
current unemployability is claimed as strictly due to PTSD, 
and a 50 percent adequately addresses the veteran's 
symptomatology for PTSD.  

In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 50 percent, but no higher, is 
warranted.  The evidence does not support a rating in excess 
of 50 percent during any distinct period of time while the 
appeal has been pending.  Fenderson v. West, 12 Vet. App. 119 
(1999)


ORDER

Entitlement to an initial 50 percent rating, but no more, for 
PTSD is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

